368 F.2d 184
Dennis Eugene JOHNSON, Jr., Appellant,v.DISTRICT OF SOUTHERN MISSOURI COMMISSIONERS et al., Appellees.
No. 18398.
United States Court of Appeals Eighth Circuit.
Nov. 9, 1966.

Dennis Eugene Johnson, Jr., pro se.
F. Russell Millin, U.S. Atty., Kansas City, Mo., and Clifford M. Spottsville, Asst. U.S. Atty., Kansas City, Mo., for appellees.
Before VOGEL, Chief Judge, MATTHES, Circuit Judge, and DUNCAN, Senior District Judge.
PER CURIAM.


1
This is an appeal in forma pauperis, from an order of the District Court for the Western District of Missouri, Southern Division, dismissing appellant's petition for an injunction, and for damages 'for the denial of equal protection of the laws', filed February 21, 1966.


2
Appellant is now confined in the Medical Center for Federal Prisoners at Springfield, Missouri.


3
Appellant alleges in his petition that he was a follower of the 'Honorable Elijah Muhammad', and that he was deprived of his right to attend Muslim services; he also sought $100,000.00 damages against appellees for alleged violation of his constitutional rights.


4
The petition was dismissed without a hearing by Judge William R. Collinson, 258 F. Supp. 669.  We have read the record and Judge Collinson's Order of Dismissal, where the facts are fully set out.  We concur in his conclusions disposing of the question of the alleged violation of petitioner's religious rights, and his ruling that petitioner had no cause of action therefor under 1983, Title 42 U.S.C.  We affirm.


5
We are informed by the appellees that the Bureau of Prisons, in April 1966, (after the petition had been dismissed) changed its regulation, and that inmates of the Medical Center are now permitted to change their religious affiliations; that on May 10, 1966, a memorandum was presented to the appellant informing him that under the new policy, he was at liberty to write to Elijah Muhammad requesting acceptance as a member of his religious group, and that upon receipt of a letter indicating that he had been officially accepted as a member of the Islamic faith, a pass would be issued to him to attend such meetings; and that on June 7, 1966, the appellant was officially listed in the records of the institution as a member of the Islamic faith.


6
Therefore, the question of the denial of the right to participate in Islamic religious services is no longer an issue, and is moot.